DETAILED ACTION

Letter Restarting the Period for Reply
Corrective action has been taken with the prior non-final office action.  The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2020 was filed after the mailing date of the patent application on 08 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 08 January 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) recite machine readable medium. A medium by definition comprises transitory and non-transitory components.  Transitory component of medium encompasses signals and propagation waves and are non-statutory subject matter under U.S.C 101. The specification fails to define a computer program product and fails to exclude the transitory aspects of medium/media.  Applicant’s specification in the following locations (Specification, 08 January 2020, ¶74) fails to exclude transitory components.  To overcome this rejection, Examiner respectfully suggests to amend “machine-readable medium” to a “non-transitory machine-readable medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbishley et al. (GB 2514623 A; hereinafter referred to as “Corbishley”).
Regarding Claim 1, Corbishley discloses a method, comprising: 
determining, by a device comprising a processor, channel state information based on a measured channel response of a communication link between the device and a network node of a group of network nodes (9:23-34, Corbishley discloses determination, by a radio transmission apparatus, information indicating the radio link quality between the radio transmission apparatus and the radio receiving apparatus); and 
selecting, by the device, a length of a cyclic redundancy check bit from a cyclic redundancy check length map that comprises a group of cyclic redundancy check bits that comprise respective lengths (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code), wherein the selecting is based on the measured channel response (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link) and a defined criterion, resulting in a selected cyclic redundancy check bit (9:26-27, Corbishley discloses selecting the length of an error correcting code based upon the reliability/quality of the link in addition to other information.  8:25-31, Corbishley further discloses that the additional other information, used in selecting the length of the error correcting code, can involve the length (size) of the data packet.  Examiner correlates the length (size) of the data packet as “a defined criterion”).
Regarding Claim 2, Corbishley discloses the method of claim 1.
Corbishley further discloses the defined criterion is based on a payload size (9:26-27, Corbishley discloses selecting the length of an error correcting code based upon the reliability/quality of the link in addition to other information.  8:25-31, Corbishley further discloses that the additional other information, used in selecting the length of the error correcting code, can involve the length (size) of the data packet.  Examiner correlates the length (size) of the data packet as “a defined criterion”).
Regarding Claim 3, Corbishley discloses the method of claim 1.
Corbishley further discloses the defined criterion is based on a format of the channel state information (9:23-29, Corbishley discloses that the selection of a code length may be based upon a determination that the link is unreliable and additional criteria such as a type of packet failure rate calculated over a predetermined number of earlier packets or a packet failure rate calculated over a predetermined period of time.  Examiner correlates the two different types of packet failure rates as a format of channel state information).
Regarding Claim 4, Corbishley discloses the method of claim 1.
Corbishley further discloses transmitting, by the device, the selected cyclic redundancy check bit to the network node (9:13-17, Corbishley discloses transmitting an error-detecting-code-length field indicating the length of the error-detecting code within the packet).
Regarding Claim 7, Corbishley discloses the method of claim 1.
Corbishley discloses the determining comprises determining a likelihood of corruption of data transmitted via the communication link (9:23-29, Corbishley discloses that the packet failure rate indicates the rate of packets that have failed, or been corrupted, during reception to the total packets transmitted).
Regarding Claim 8, Corbishley discloses the method of claim 7.
Corbishley further discloses the length of the cyclic redundancy check bit is a first length of a first cyclic redundancy check bit, and 
wherein the selecting comprises selecting the first length based on a first determination that the likelihood of corruption is below a threshold level (9:26-27, Corbishley discloses selecting the length of an error correcting code based upon the reliability/quality of the link in addition to other information), and based on a second determination that the first length of the first cyclic redundancy check bit has fewer cyclic redundancy check bits than a second length of a second cyclic redundancy check bit of the group of cyclic redundancy check bits (8:25-31, Corbishley further discloses selection of an error-correcting code, and its length, may be further based on additional other information, used in selecting the length of the error correcting code, can involve the length (size) of the data packet.  Examiner correlates the length (size) of the data packet as “a defined criterion”).
Regarding Claim 9, Corbishley discloses the method of claim 7.
Corbishley further discloses the length of the cyclic redundancy check bit is a first length of a first cyclic redundancy check bit (5:8-24, Corbishley discloses that the receiving device may employ a predetermined error-detecting code length), and wherein the selecting comprises selecting the first length based on a first determination that the likelihood of corruption is above a threshold level (9:26-27, Corbishley discloses selecting the length of an error correcting code based upon the reliability/quality of the link in addition to other information), and based on a second determination that the first length of the first cyclic redundancy check bit has more cyclic redundancy check bits than a second length of a second cyclic redundancy check bit of the group of cyclic redundancy check bits (8:25-31, Corbishley further discloses selection of an error-correcting code, and its length, may be further based on additional other information, used in selecting the length of the error correcting code, can involve the length (size) of the data packet.  Examiner correlates the length (size) of the data packet as “a defined criterion”).
Regarding Claim 10, Corbishley discloses a system, comprising: 
a processor (7:16-24, Corbishley discloses a radio transmission apparatus comprising a microprocessor); and 
a memory (13:4-10, Corbishley discloses a device comprising memory) that stores executable instructions that, when executed by the processor, facilitate performance of 6:16-20, Corbishley discloses that the method may be performed by software code stored on a medium for execution on the processor/device) comprising: 
measuring a channel response of a communication link between a user equipment device and a network device of a group of network devices in a communications network (9:23-34, Corbishley discloses determination, by a radio transmission apparatus, information indicating the radio link quality between the radio transmission apparatus and the radio receiving apparatus); 
selecting a cyclic redundancy check bit length from a cyclic redundancy check length map based on the channel response, resulting in a selected cyclic redundancy check bit length (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link); and 
transmitting an indication of the selected cyclic redundancy check bit length to the network device (3:29-4:3, Corbishley discloses signalling the length of the CRC code in a packet).
Regarding Claim 11, Corbishley discloses the system of claim 10.
Corbishley further discloses the selecting the cyclic redundancy check bit length comprises selecting the cyclic redundancy check bit length based on a determination that data transmitted via the communication link is not expected to be corrupted during transmission (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link.  Here, the reliability and/or quality of the link is dictated by the packet failure rate which indicates the packet failure of packets to be transmitted).
Regarding Claim 12, Corbishley discloses the system of claim 11.
Corbishley further discloses the operations further comprise: 
selecting the cyclic redundancy check bit length having a fewer number of cyclic redundancy check bits as compared to other cyclic redundancy check bit lengths included in the cyclic redundancy check length map (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link).
Regarding Claim 13, Corbishley discloses the system of claim 10.
Corbishley further discloses the selecting the cyclic redundancy check bit length comprises selecting the cyclic redundancy check bit length based on a determination that data transmitted via the communication link is expected to be corrupted during transmission (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link).
Regarding Claim 14, Corbishley discloses the system of claim 13.
Corbishley further discloses the operations further comprise: 
selecting the cyclic redundancy check bit length having a larger number of cyclic redundancy check bits as compared to other cyclic redundancy check bit lengths included in the cyclic redundancy check length map (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a longer error correcting code based upon the reliability/quality of the link).
6:16-20, Corbishley discloses that the method may be performed by software code stored on a medium for execution on the processor/device), comprising: 
determining a channel response of a communication link between a mobile device and a network device of a group of network devices of a communications network (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link); and 
adjusting a number of cyclic redundancy check bits based on the channel response (3:29-4:3, Corbishley discloses signalling the length of the CRC code in a packet).
Regarding Claim 18, Corbishley discloses the machine-readable storage medium of claim 17.
Corbishley discloses the adjusting the number of cyclic redundancy check bits comprises increasing the number of cyclic redundancy check bits from a threshold number based on a determination that the channel response fails to satisfy a defined channel response level (9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link).
Regarding Claim 19, Corbishley discloses the machine-readable storage medium of claim 17.
Corbishley further discloses the adjusting the number of cyclic redundancy check bits comprises decreasing the number of cyclic redundancy check bits from a threshold number based on a determination that the channel response satisfies a defined channel response level 9:23-34, Corbishley discloses determining, by the radio transmission apparatus, a shorter error correcting code or a longer correcting code based upon the reliability/quality of the link).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Corbishley in view of Pan et al. (US 20090006925 A1; hereinafter referred to as “Pan”).
Regarding Claim 5, Corbishley discloses the method of claim 4.
However, Corbishley does not explicitly disclose the transmitting comprises: transmitting a two stage transmission that comprises a first stage and a second stage, wherein the transmitting comprises: transmitting, in the first stage, an indication of the length of the cyclic redundancy check bit, and transmitting, in the second stage, a channel state information payload.
Pan teaches the transmitting comprises: transmitting a two stage transmission that comprises a first stage and a second stage, wherein the transmitting comprises: 
transmitting, in the first stage, an indication of the length of the cyclic redundancy check bit (¶42-43, Pan teaches transmitting a CRC in a first TTI), and 
transmitting, in the second stage, a channel state information payload (¶42-43, Pan teaches transmitting uplink control information, such as a PMI, in other TTIs).
It would have been obvious to one having ordinary skill in the art to modify Corbishley by transmitting, in the first stage, an indication of the length of the cyclic redundancy check bit, and transmitting, in the second stage, a channel state information payload as taught by Pan because error check (EC) and error detection capability can enable advanced signaling schemes, enhanced MIMO link performance, reduced system overhead, and increased system capacity (Pan, ¶4).
Regarding Claim 6, Corbishley in view of Pan discloses the method of claim 5.
¶42-43, Pan teaches transmitting uplink control information, such as a PMI, in other TTIs).
It would have been obvious to one having ordinary skill in the art to modify Corbishley in view of Pan by transmitting the channel state information payload as protected by cyclic redundancy check bits of the selected cyclic redundancy check bit as taught by Pan because error check (EC) and error detection capability can enable advanced signaling schemes, enhanced MIMO link performance, reduced system overhead, and increased system capacity (Pan, ¶4).
Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbishley in view of Kim et al. (US 20070297451 A1; hereinafter referred to as “Kim”).
Regarding Claim 15, Corbishley discloses the system of claim 10.
However, Corbishley does not explicitly disclose the operations further comprise: prior to the selecting the cyclic redundancy check bit length, receiving, from the network device, the cyclic redundancy check length map.
Kim teaches the operations further comprise: 
prior to the selecting the cyclic redundancy check bit length, receiving, from the network device, the cyclic redundancy check length map (¶41 & Fig. 5 (509), Kim teaches exchanging a CRC table between two communication devices).
It would have been obvious to one having ordinary skill in the art to modify Corbishley in view of Pan by receiving, from the network device, the cyclic redundancy check length map as Pan, ¶4).
Regarding Claim 16, Corbishley in view of Kim discloses the system of claim 15.
Corbishley further discloses the cyclic redundancy check length map comprises a group of candidate cyclic redundancy check bit lengths, including the cyclic redundancy check bit length, from which the selecting is facilitated by the user equipment device (9:15-21, Corbishley discloses a set of four error-correcting codes of four lengths).
Regarding Claim 20, Corbishley discloses the machine-readable storage medium of claim 17. 
However, Corbishley does not explicitly disclose the adjusting the number of cyclic redundancy check bits comprises: reducing the number of cyclic redundancy check bits from a threshold number based on a size of a payload failing to satisfy a defined level: and increasing the number of cyclic redundancy check bits from the threshold number based on the size of the payload satisfying the defined level.
Kim teaches the adjusting the number of cyclic redundancy check bits comprises: reducing the number of cyclic redundancy check bits from a threshold number based on a size of a payload failing to satisfy a defined level (¶30 & ¶44 & ¶47 & Fig. 5 (509), Kim teaches selecting a cyclic redundancy code (CRC) length based upon a payload size); and
 increasing the number of cyclic redundancy check bits from the threshold number based on the size of the payload satisfying the defined level (¶30 & ¶44 & ¶47 & Fig. 5 (509), Kim teaches selecting a cyclic redundancy code (CRC) length based upon a payload size).
KIM, ¶4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 10-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 11 of U.S. Patent No. 10225046 (hereinafter referred to as “the ‘046 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the ‘046 Patent discloses a method, comprising: 
determining, by a device comprising a processor, channel state information based on a measured channel response of a communication link between the device and a network node of a group of network nodes (Claim 1 of the ‘046 Patent discloses determining a link quality characteristic between a mobile device and the base station device, wherein the link quality characteristic is associated with a likelihood of data in a first transmission between the mobile device and the base station device being corrupted); and 
selecting, by the device, a length of a cyclic redundancy check bit from a cyclic redundancy check length map that comprises a group of cyclic redundancy check bits that comprise respective lengths, wherein the selecting is based on the measured channel response (Claim 1 of the ‘046 Patent discloses determining a number of cyclic redundancy check bits for the mobile device to include in a second transmission of uplink control information based on both the link quality characteristic) and a defined criterion, resulting in a selected cyclic redundancy check bit (Claim 1 of the ‘046 Patent discloses determining a number of cyclic redundancy check bits for the mobile device to include in a second transmission of uplink control information based on the payload of a subsequent transmission).
Regarding Claim 2, Claim 1 of the ‘046 Patent discloses the method of claim 1.
Claim 1 of the ‘046 Patent further discloses the defined criterion is based on a payload size (Claim 1 of the ‘046 Patent discloses determining a number of cyclic redundancy check bits for the mobile device to include in a second transmission of uplink control information based on the payload of a subsequent transmission).
Regarding Claim 7, Claim 1 of the ‘046 Patent discloses the method of claim 1.
Claim 1 of the ‘046 Patent discloses the determining comprises determining a likelihood of corruption of data transmitted via the communication link (Claim 1 of the ‘046 Patent discloses determining a link quality characteristic between a mobile device and the base station device, wherein the link quality characteristic is associated with a likelihood of data in a first transmission between the mobile device and the base station device being corrupted).
Regarding Claim 10, Claim 1, Claim 6, and Claim 7 of the ‘046 Patent discloses a system, comprising: 
a processor (Claim 1 of the ‘046 Patent disclose a base station comprising a processor); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (Claim 1 of the ‘046 Patent discloses a base station comprising a memory storing instructions for execution by the processor within the base station) comprising: 
measuring a channel response of a communication link between a user equipment device and a network device of a group of network devices in a communications network (Claim 1 of the ‘046 Patent discloses determining a link quality characteristic between a mobile device and the base station device, wherein the link quality characteristic is associated with a likelihood of data in a first transmission between the mobile device and the base station device being corrupted); 
selecting a cyclic redundancy check bit length from a cyclic redundancy check length map based on the channel response, resulting in a selected cyclic redundancy check bit length (Claim 1 of the ‘046 Patent discloses determining a number of cyclic redundancy check bits for the mobile device to include in a second transmission of uplink control information based on both the link quality characteristic); and 
Claim 6 and Claim 7 of the ‘046 Patent discloses transmitting the data representing the number of cyclic redundancy check bits is via network layer control signaling).
Regarding Claim 11, Claim 1, Claim 6 and Claim 7 of the ‘046 Patent disclose discloses the system of claim 10.
Claim 11 of the ‘046 Patent further discloses the selecting the cyclic redundancy check bit length comprises selecting the cyclic redundancy check bit length based on a determination that data transmitted via the communication link is not expected to be corrupted during transmission (Claim 11 of the ‘046 Patent discloses determining, by the base station device, that the probability has changed; and modifying, by the base station device, the cyclic redundancy check length map).
Regarding Claim 12, Claim 1, Claim 6 and Claim 7 of the ‘046 Patent discloses the system of claim 11.
Claim 11 of the ‘046 Patent further discloses the operations further comprise: 
selecting the cyclic redundancy check bit length having a fewer number of cyclic redundancy check bits as compared to other cyclic redundancy check bit lengths included in the cyclic redundancy check length map (Claim 11 of the ‘046 Patent discloses determining, by the base station device, that the probability has changed; and modifying, by the base station device, the cyclic redundancy check length map).
Regarding Claim 13, Claim 1, Claim 6 and Claim 7 of the ‘046 Patent discloses the system of claim 10.
Claim 11 of the ‘046 Patent discloses determining, by the base station device, that the probability has changed; and modifying, by the base station device, the cyclic redundancy check length map).
Regarding Claim 14, Claim 1, Claim 6 and Claim 7 of the ‘046 Patent discloses the system of claim 13.
Claim 11 of the ‘046 Patent further discloses the operations further comprise: 
selecting the cyclic redundancy check bit length having a larger number of cyclic redundancy check bits as compared to other cyclic redundancy check bit lengths included in the cyclic redundancy check length map (Claim 11 of the ‘046 Patent discloses determining, by the base station device, that the probability has changed; and modifying, by the base station device, the cyclic redundancy check length map).
Regarding Claim 17, Claim 1 of the ‘046 Patent discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Claim 1 of the ‘046 Patent discloses a base station comprising a memory storing instructions for execution by the processor within the base station), comprising: 
determining a channel response of a communication link between a mobile device and a network device of a group of network devices of a communications network (Claim 1 of the ‘046 Patent discloses determining a link quality characteristic between a mobile device and the base station device, wherein the link quality characteristic is associated with a likelihood of data in a first transmission between the mobile device and the base station device being corrupted); and 
adjusting a number of cyclic redundancy check bits based on the channel response (Claim 11 of the ‘046 Patent discloses determining, by the base station device, that the probability has changed; and modifying, by the base station device, the cyclic redundancy check length map).
Regarding Claim 18, Claim 1 and Claim 11 of the ‘046 Patent discloses the machine-readable storage medium of claim 17.
Claim 11 of the ‘046 Patent discloses the adjusting the number of cyclic redundancy check bits comprises increasing the number of cyclic redundancy check bits from a threshold number based on a determination that the channel response fails to satisfy a defined channel response level (Claim 11 of the ‘046 Patent discloses determining, by the base station device, that the probability has changed; and modifying, by the base station device, the cyclic redundancy check length map).
Regarding Claim 19, Claim 1 and Claim 11 of the ‘046 Patent discloses the machine-readable storage medium of claim 17.
Claim 11 of the ‘046 Patent further discloses the adjusting the number of cyclic redundancy check bits comprises decreasing the number of cyclic redundancy check bits from a threshold number based on a determination that the channel response satisfies a defined channel response level (Claim 11 of the ‘046 Patent discloses determining, by the base station device, that the probability has changed; and modifying, by the base station device, the cyclic redundancy check length map).
Claims 3-4 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 11 of U.S. Patent No. 10225046 (hereinafter referred to as “the ‘046 Patent”) in view of Corbishley.
Regarding Claim 3, Claim 1 of the ‘046 Patent discloses the method of claim 1.
However, Claim 1 of the ‘046 Patent does not explicitly disclose the defined criterion is based on a format of the channel state information,
Corbishley teaches the defined criterion is based on a format of the channel state information (9:23-29, Corbishley discloses that the selection of a code length may be based upon a determination that the link is unreliable and additional criteria such as a type of packet failure rate calculated over a predetermined number of earlier packets or a packet failure rate calculated over a predetermined period of time.  Examiner correlates the two different types of packet failure rates as a format of channel state information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 1 of the ’046 Patent by requiring that the defined criterion is based on a format of the channel state information as taught by Corbishley because variable-length data packets in conjunction with variable length error correcting codes improves the flexibility and efficiency of the wireless network (Corbishley, 1:5-10).
Regarding Claim 4, Claim 1 of the ‘046 Patent discloses the method of claim 1.
However, Claim 1 of the ‘046 Patent does not explicitly disclose transmitting, by the device, the selected cyclic redundancy check bit to the network node.
9:13-17, Corbishley discloses transmitting an error-detecting-code-length field indicating the length of the error-detecting code within the packet).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 1 of the ’046 Patent by transmitting, by the device, the selected cyclic redundancy check bit to the network node as taught by Corbishley because variable-length data packets in conjunction with variable length error correcting codes improves the flexibility and efficiency of the wireless network (Corbishley, 1:5-10).
Regarding Claim 8, Regarding Claim 4, Claim 1 of the ‘046 Patent discloses the method of claim 1.
However, Claim 1 of the ‘046 Patent does not explicitly disclose the length of the cyclic redundancy check bit is a first length of a first cyclic redundancy check bit, and wherein the selecting comprises selecting the first length based on a first determination that the likelihood of corruption is below a threshold level
Corbishley further discloses the length of the cyclic redundancy check bit is a first length of a first cyclic redundancy check bit, and based on a second determination that the first length of the first cyclic redundancy check bit has fewer cyclic redundancy check bits than a second length of a second cyclic redundancy check bit of the group of cyclic redundancy check bits.
wherein the selecting comprises selecting the first length based on a first determination that the likelihood of corruption is below a threshold level (9:26-27, Corbishley discloses selecting the length of an error correcting code based upon the reliability/quality of the link in addition to other information), and based on a second determination that the first length of 8:25-31, Corbishley further discloses selection of an error-correcting code, and its length, may be further based on additional other information, used in selecting the length of the error correcting code, can involve the length (size) of the data packet.  Examiner correlates the length (size) of the data packet as “a defined criterion”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 1 of the ’046 Patent by the length of the cyclic redundancy check bit is a first length of a first cyclic redundancy check bit, and based on a second determination that the first length of the first cyclic redundancy check bit has fewer cyclic redundancy check bits than a second length of a second cyclic redundancy check bit of the group of cyclic redundancy check bits as taught by Corbishley because variable-length data packets in conjunction with variable length error correcting codes improves the flexibility and efficiency of the wireless network (Corbishley, 1:5-10).
Regarding Claim 9, Claim 1 of the ’046 Patent discloses the method of claim 7.
However, Claim 1 of the ‘046 Patent does not explicitly disclose the length of the cyclic redundancy check bit is a first length of a first cyclic redundancy check bit, and wherein the selecting comprises selecting the first length based on a first determination that the likelihood of corruption is above a threshold level, and based on a second determination that the first length of the first cyclic redundancy check bit has more cyclic redundancy check bits than a second length of a second cyclic redundancy check bit of the group of cyclic redundancy check bits.
5:8-24, Corbishley discloses that the receiving device may employ a predetermined error-detecting code length), and wherein the selecting comprises selecting the first length based on a first determination that the likelihood of corruption is above a threshold level (9:26-27, Corbishley discloses selecting the length of an error correcting code based upon the reliability/quality of the link in addition to other information), and based on a second determination that the first length of the first cyclic redundancy check bit has more cyclic redundancy check bits than a second length of a second cyclic redundancy check bit of the group of cyclic redundancy check bits (8:25-31, Corbishley further discloses selection of an error-correcting code, and its length, may be further based on additional other information, used in selecting the length of the error correcting code, can involve the length (size) of the data packet.  Examiner correlates the length (size) of the data packet as “a defined criterion”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 1 of the ’046 Patent by the length of the cyclic redundancy check bit is a first length of a first cyclic redundancy check bit, and wherein the selecting comprises selecting the first length based on a first determination that the likelihood of corruption is above a threshold level, and based on a second determination that the first length of the first cyclic redundancy check bit has more cyclic redundancy check bits than a second length of a second cyclic redundancy check bit of the group of cyclic redundancy check bits as taught by Corbishley because variable-length data packets in conjunction with variable length error correcting codes improves the flexibility and efficiency of the wireless network (Corbishley, 1:5-10.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 11 of U.S. Patent No. 10225046 (hereinafter referred to as “the ‘046 Patent”) in view of Pan.
Regarding Claim 5, Claim 1 of the ’046 Patent discloses the method of claim 4.
However, Claim 1 of the ’046 Patent does not explicitly disclose the transmitting comprises: transmitting a two stage transmission that comprises a first stage and a second stage, wherein the transmitting comprises: transmitting, in the first stage, an indication of the length of the cyclic redundancy check bit, and transmitting, in the second stage, a channel state information payload.
Pan teaches the transmitting comprises: transmitting a two stage transmission that comprises a first stage and a second stage, wherein the transmitting comprises: 
transmitting, in the first stage, an indication of the length of the cyclic redundancy check bit (¶42-43, Pan teaches transmitting a CRC in a first TTI), and 
transmitting, in the second stage, a channel state information payload (¶42-43, Pan teaches transmitting uplink control information, such as a PMI, in other TTIs).
It would have been obvious to one having ordinary skill in the art to modify Claim 1 of the ’046 Patent by transmitting, in the first stage, an indication of the length of the cyclic redundancy check bit, and transmitting, in the second stage, a channel state information payload as taught by Pan because error check (EC) and error detection capability can enable advanced signaling schemes, enhanced MIMO link performance, reduced system overhead, and increased system capacity (Pan, ¶4).

Pan further teaches the transmitting the channel state information payload comprises transmitting the channel state information payload as protected by cyclic redundancy check bits of the selected cyclic redundancy check bit (¶42-43, Pan teaches transmitting uplink control information, such as a PMI, in other TTIs).
It would have been obvious to one having ordinary skill in the art to modify Claim 1 of the ’046 Patent in view of Pan by transmitting the channel state information payload as protected by cyclic redundancy check bits of the selected cyclic redundancy check bit as taught by Pan because error check (EC) and error detection capability can enable advanced signaling schemes, enhanced MIMO link performance, reduced system overhead, and increased system capacity (Pan, ¶4).
Claims 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 11 of U.S. Patent No. 10225046 (hereinafter referred to as “the ‘046 Patent”) in view of Kim.
Regarding Claim 15, Claim 1, Claim 6, and Claim 7 of the ‘046 Patent discloses the system of claim 10.
However, Claim 1, Claim 6, and Claim 7 of the ‘046 Patent does not explicitly disclose the operations further comprise: prior to the selecting the cyclic redundancy check bit length, receiving, from the network device, the cyclic redundancy check length map.
Kim teaches the operations further comprise: 
¶41 & Fig. 5 (509), Kim teaches exchanging a CRC table between two communication devices).
It would have been obvious to one having ordinary skill in the art to modify Claim 1, Claim 6, and Claim 7 of the ‘046 Patent in view of Pan by receiving, from the network device, the cyclic redundancy check length map as taught by Kim because error check (EC) and error detection capability can enable advanced signaling schemes, enhanced MIMO link performance, reduced system overhead, and increased system capacity (Pan, ¶4).
Regarding Claim 20, Claim 1 of the ‘046 Patent discloses the machine-readable storage medium of claim 17. 
However, Claim 1 of the ‘046 Patent does not explicitly disclose the adjusting the number of cyclic redundancy check bits comprises: reducing the number of cyclic redundancy check bits from a threshold number based on a size of a payload failing to satisfy a defined level: and increasing the number of cyclic redundancy check bits from the threshold number based on the size of the payload satisfying the defined level.
Kim teaches the adjusting the number of cyclic redundancy check bits comprises: reducing the number of cyclic redundancy check bits from a threshold number based on a size of a payload failing to satisfy a defined level (¶30 & ¶44 & ¶47 & Fig. 5 (509), Kim teaches selecting a cyclic redundancy code (CRC) length based upon a payload size); and
 increasing the number of cyclic redundancy check bits from the threshold number based on the size of the payload satisfying the defined level (¶30 & ¶44 & ¶47 & Fig. 5 (509), Kim teaches selecting a cyclic redundancy code (CRC) length based upon a payload size).
KIM, ¶4).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 and 11 of U.S. Patent No. 10225046 (hereinafter referred to as “the ‘046 Patent”) in view of Kim in view of Corbishley.
Regarding Claim 16, Claim 1, Claim 6, and Claim 7 of the ‘046 Patent in view of Kim discloses the system of claim 15.
However, Claim 1, Claim 6, and Claim 7 of the ‘046 Patent in view of Kim does not explicitly disclose the cyclic redundancy check length map comprises a group of candidate cyclic redundancy check bit lengths, including the cyclic redundancy check bit length, from which the selecting is facilitated by the user equipment device.
Corbishley further discloses the cyclic redundancy check length map comprises a group of candidate cyclic redundancy check bit lengths, including the cyclic redundancy check bit length, from which the selecting is facilitated by the user equipment device (9:15-21, Corbishley discloses a set of four error-correcting codes of four lengths).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 1, Claim 6, and Claim 7 of the ‘046 Patent in view of Kim by Corbishley, 1:5-10).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474